            Case 3:18-cv-01891-SRU Document 35 Filed 03/07/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


JUUL LABS, INC.,

                      Plaintiff;

                      y.

                                                     Civil Action No. 3:18-cv-01891-SRU
UNITED WHOLESALE, LLC

SADDAM ABUROUMI

                      Defendants.


                 REQUEST FOR DISMISSAL WITH PREJUDICE AND ORDER

       Plaintiff Juul Labs, Inc. and Defendant Saddam Aburoumi, by and through their

respective counsel, hereby enter the following stipulation of dismissal pursuant to Rule

41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure for the Court’s approval.

       Having executed a Confidential Settlement Agreement of this matter, a true and correct

redacted copy of which is attached as Exhibit A, the parties request an order that:

       1.      The claims against Defendant Saddam Aburoumi as stated in the Complaint are

               dismissed with prejudice in accordance with the Confidential Settlement

               Agreement; and

       2.      This Court retains jurisdiction to enforce the terms of the Confidential Settlement

               Agreement. See Hendrickson v. U.S., 791 F.3d 354, 361 (2d Cir. 2015)

               (“Kokkonen expressly contemplates that a court may take the same steps to retain




                                                 1
         Case 3:18-cv-01891-SRU Document 35 Filed 03/07/19 Page 2 of 3




             jurisdiction over a settlement agreement whether a case is dismissed under Rule

             41(a)(1) or Rule 41(a)(2).”).1




      Dated: March 7, 2019

                                              PLAINTIFF
                                              JUUL LABS, INC.

                                              By:_______/si Matthew C. Brown
                                                    Robert M. Langer (ct06305)
                                                    Matthew C. Brown (ct28331)
                                                    Wiggin and Dana LLP
                                                    20 Church Street
                                                    Hartford, CT 06103
                                                    (860) 297-3706
                                                    (860) 525-9380 fax
                                                    Email: mbrown@wiggin.com
                                                           rlanger@wiggin.com

                                                    Attorneys for Juul Labs, Inc.

                                              DEFENDANT,
                                              SADDAM ABUROUMI

                                              By:   _____/s/ Glenn Formica____
                                                    Glenn Formica
                                                    Formica Williams, PC
                                                    195 Church Street
                                                    Suite 11th Floor
                                                    New Haven, CT 06510
                                                    203-787-1946
                                                    203-787-6766, fax
                                                    gformica@formicalaw. com




        1 This Court previously entered judgment of dismissal against Defendant United
Wholesale LLC in the above captioned matter. ECF Doc. ## 32 and 33. The present Motion,
directed at Defendant Saddam Aburoumi, will now folly dispose of this entire case.


                                                2
          Case 3:18-cv-01891-SRU Document 35 Filed 03/07/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 7, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.




                                                           /s/ Matthew C. Brown________
                                                              Robert M. Langer (ct06305)
                                                              Matthew C. Brown (ct28331)
                                                              Wiggin and Dana LLP
                                                              20 Church Street
                                                              Hartford, CT 06103
                                                              (860) 297-3706
                                                              (860) 525-9380 fax
                                                              Email: rlanger@wiggin.com
                                                                     mbro wn@wiggin. com




                                                  3
